 



Exhibit 10.19
FIRST AMENDMENT TO CREDIT AGREEMENT
     FIRST AMENDMENT, dated as of March 12, 2007 (this “Amendment”), to CREDIT
AGREEMENT, dated as of November 28, 2005 (as heretofore amended, restated or
otherwise modified and in effect on the date hereof, the “Credit Agreement”),
among TRONOX INCORPORATED, a Delaware corporation (“Holdings”), TRONOX WORLDWIDE
LLC, a Delaware limited liability company (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), LEHMAN BROTHERS INC. and CREDIT SUISSE, as joint lead arrangers
and joint bookrunners (in such capacity, the “Arrangers”), ABN AMRO BANK N.V.,
as syndication agent (in such capacity, the “Syndication Agent”), JPMORGAN CHASE
BANK, N.A. AND CITICORP USA, INC., as co-documentation agents (in such capacity,
the “Documentation Agents”), and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the parties hereto desire to amend the Credit Agreement on the
terms and subject to the conditions set forth herein; and
     WHEREAS, the Lenders have agreed to make such amendments solely upon the
terms and conditions provided for in this Amendment;
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     2. Amendments to Credit Agreement. In reliance on the representations and
warranties set forth in Section 3 below and subject to the satisfaction of the
conditions set forth in Section 4 below, the parties hereby agree to the
following amendments: Section 7.1(a) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
Holdings ending with the last day of any fiscal quarter in any fiscal year of
Holdings listed below to exceed the ratio set forth below opposite such fiscal
year:

              Consolidated Total   Fiscal Year   Leverage Ratio  
Fiscal Year 2007
    3.75x  
Fiscal Year 2008
    3.50x  
Fiscal Year 2009
    3.00x  
Fiscal Year 2010
    2.50x  
Fiscal Year 2011
    2.50x”  

1



--------------------------------------------------------------------------------



 



     (b) Section 7.1(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of Holdings
ending with (i) the last day of any fiscal quarter in fiscal years 2007 and 2009
through 2011 of Holdings and (ii) the last day of the fiscal quarters in fiscal
year 2008 of Holdings listed below, to be less than the ratio set forth below
opposite such period:

              Consolidated Interest   Periods   Coverage Ratio  
Fiscal Year 2007
    2.00x  
Fiscal Quarters ended March 31, 2008 and June 30, 2008
    2.50x  
Fiscal Quarters ended September 30, 2008 and
December 31, 2008
    3.00x  
Fiscal Year 2009
    4.00x  
Fiscal Year 2010
    4.00x  
Fiscal Year 2011
    4.00x”  

     3. Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each of Holdings and the Borrower,
jointly and severally, represents and warrants as of the date hereof to the
Administrative Agent and the Lenders that:
     (a) Each of Holdings and the Borrower (i) has the corporate or limited
liability company, as applicable, power and authority, and the legal right, to
make, deliver and perform this Amendment and (ii) has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment;
     (b) No material consent or material authorization of, material filing with,
material notice to, material Permit from or other material act by or in respect
of, any Governmental Authority and no material consent or material authorization
of, material filing with, material notice to or other material act by or in
respect of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment except
consents, authorizations, filings and notices which prior to the Amendment
Effective Date have been obtained or made and each of which on the Amendment
Effective Date are in full force and effect;
     (c) This Amendment (i) has been duly executed and delivered on behalf of
each of Holdings and the Borrower and (ii) constitutes a legal, valid and
binding obligation of each such Person, enforceable against each such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

2



--------------------------------------------------------------------------------



 



     (d) The execution, delivery and performance of this Amendment will not
violate in any material respect any material Requirement of Law or any Material
Contractual Obligation of either of Holdings or the Borrower and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any such material Requirement of
Law or any such Material Contractual Obligation (other than the Liens created by
the Security Documents);
     (e) No Default or Event of Default has occurred and is continuing; and
     (f) After giving effect to the amendments herein, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and correct in all material respects on and as of the
Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date.
     4. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date on which each of the following conditions is satisfied (the
“Amendment Effective Date”):
     (a) The Administrative Agent shall have received this Amendment, duly
executed and delivered by a duly authorized Responsible Officer of each of
Holdings and the Borrower;
     (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A (the “Acknowledgment and
Consent”), duly executed and delivered by a duly authorized Responsible Officer
of each Guarantor;
     (c) The Administrative Agent shall have received a Lender Consent Letter,
substantially in the form of Exhibit B (the “Lender Consent Letter”), duly
executed and delivered by the Required Lenders;
     (d) Each of the Loan Parties shall have executed and delivered, or shall
have caused to be executed and delivered, such other items as the Administrative
Agent may reasonably request, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent; and
     (e) The Administrative Agent shall have received all fees required to be
paid by the Borrower for which invoices have been presented supported by
customary documentation, including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent and the Lenders as set forth in
Section 5 below, on or before the Amendment Effective Date.
     5. Payment of Fees and Expenses.
     (a) In the event that the Required Lenders and the Borrower execute and
deliver this Amendment, the Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Lenders consenting to this Amendment on or prior to
March 9, 2007, an amendment fee 0.075% of the sum of the aggregate principal
amount of each such Lender’s outstanding Loans immediately prior to the
Amendment Effective Date, and each such Lender’s Revolving Credit Commitment
immediately prior to such date payable on the Amendment Effective Date.

3



--------------------------------------------------------------------------------



 



     (b) The Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
     6. Confirmation of Loan Documents by Loan Parties.
     (a) This Amendment shall constitute a Loan Document, as such term is
defined in the Credit Agreement. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of any
Loan Party that would require the waiver or consent of the Administrative Agent
or the Lenders.
     (b) This Amendment is not intended to nor shall it be construed to create a
novation or accord and satisfaction with respect to any of the Obligations.
     (c) Each of the Borrower and Holdings hereby reaffirms its obligations
under the Credit Agreement and each of the other Loan Documents to which it is a
party, as the same are amended hereby, and agrees and acknowledges that each
such document and all of such obligations thereunder, remain in full force and
effect after giving effect to this Amendment.
     7. Counterparts. This Amendment may be executed on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment, the Acknowledgment and Consent or the Lender Consent Letters
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof or thereof.
     8. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9. Integration. This Amendment and the other Loan Documents represent the
entire agreement of the Loan Parties, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     11. Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

4



--------------------------------------------------------------------------------



 



     (a) submits for itself and its Property in any legal action or proceeding
relating to this Amendment and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York located
in the borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 to the Credit Agreement;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
     12. Ratification. Except as expressly modified hereby, the Credit Agreement
and each other Loan Document are each hereby ratified and confirmed by the
parties hereto and remain in full force and effect in accordance with the
respective terms thereof.
[Signature Page to Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            TRONOX INCORPORATED
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRONOX WORLDWIDE LLC
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

                LEHMAN COMMERCIAL PAPER INC., as
 
  Administrative Agent
 
       
 
  By:   /s/ Michael E. Masters
 
       
 
  Name:   Michael E. Masters
 
  Title:   Authorized Signatory

[Signature Page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND CONSENT
     Reference is made to (i) the First Amendment, dated as of March 12, 2007
(the “Amendment”), to the Credit Agreement, dated as of November 28, 2005 (as
amended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among TRONOX INCORPORATED, a Delaware corporation
(“Holdings”), TRONOX WORLDWIDE LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), LEHMAN BROTHERS INC. and CREDIT
SUISSE, as joint lead arrangers and joint bookrunners (in such capacity, the
“Arrangers”), ABN AMRO BANK N.V., as syndication agent (in such capacity, the
“Syndication Agent”), JPMORGAN CHASE BANK, N.A. AND CITICORP USA, INC., as
co-documentation agents (in such capacity, the “Documentation Agents”), and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Guarantee and Collateral Agreement, dated
as of November 28, 2005 (as amended, supplemented or otherwise modified in
writing from time to time, the “Guarantee and Collateral Agreement”), made by
each of the signatories thereto (together with any other entity that may become
a party thereto as provided therein, the “Grantors”), in favor of the
Administrative Agent for the benefit of the Secured Parties. Unless otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement are used herein as therein defined.
     Each of the undersigned parties to the Guarantee and Collateral Agreement
and the other Security Documents hereby (a) consents to the Amendment and the
transactions contemplated thereby and (b) acknowledges and agrees that the
guarantees and grants of security interests made by such party contained in the
Guarantee and Collateral Agreement and the other Security Documents are, and
shall remain, in full force and effect after giving effect to the Amendment.
This Acknowledgment and Consent shall constitute a Loan Document, as such term
is defined in the Credit Agreement.
[Signature Page to Follow]

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of March 12, 2007.

            TRONOX INCORPORATED
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRONOX FINANCE CORP.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRONOX WORLDWIDE LLC
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            CIMARRON CORPORATION
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRONOX HOLDINGS, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

[Signature Page to First Amendment to Credit Agreement]

A-2



--------------------------------------------------------------------------------



 



            TRIPLE S MINERALS RESOURCES CORPORATION
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRONOX PIGMENTS (SAVANNAH) INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRIPLE S REFINING CORPORATION
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            SOUTHWESTERN REFINING COMPANY, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRANSWORLD DRILLING COMPANY
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

[Signature Page to First Amendment to Credit Agreement]

A-3



--------------------------------------------------------------------------------



 



            TRIANGLE REFINERIES, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRIPLE S, INC.
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

            TRONOX LLC
      By:   /s/ Mary Mikkelson         Mary Mikkelson        Senior Vice
President and
Chief Financial Officer     

[Signature Page to First Amendment to Credit Agreement]

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
LENDER CONSENT LETTER
TRONOX WORLDWIDE LLC
CREDIT AGREEMENT DATED AS OF NOVEMBER 28, 2005

     
To:
  Lehman Commercial Paper Inc.,
 
  as Administrative Agent
 
  745 Seventh Avenue
 
  New York, New York 10019
 
  Attn: [                    ]

Ladies and Gentlemen:
     Reference is made to the CREDIT AGREEMENT, dated as of November 28, 2005
(as amended, supplemented or otherwise modified in writing from time to time,
the “Credit Agreement”), among TRONOX INCORPORATED, a Delaware corporation
(“Holdings”), TRONOX WORLDWIDE LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), LEHMAN BROTHERS INC. and CREDIT
SUISSE, as joint lead arrangers and joint bookrunners (in such capacity, the
“Arrangers”), ABN AMRO BANK N.V., as syndication agent (in such capacity, the
“Syndication Agent”), JPMORGAN CHASE BANK, N.A. AND CITICORP USA, INC., as
co-documentation agents (in such capacity, the “Documentation Agents”), and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
     The Borrower has requested that the Required Lenders consent to the
amendment of the provisions of the Credit Agreement solely on the terms
described in the First Amendment, dated as of March 12, 2007, substantially in
the form delivered to the undersigned Lender on or prior to the date hereof (the
“Amendment”).
     Pursuant to Section 10.1 of the Credit Agreement, the undersigned Lender
hereby consents to the execution by the Administrative Agent of the Amendment.

     
 
  Very truly yours,
 
   
 
   
 
  (NAME OF LENDER)

                  By:           Name:           Title:        

Dated:__________, 2007
[Signature Page to First Amendment to Credit Agreement]

B-1